DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 02/23/2021.
Claims 1, 4, 5, 8, 12, 13, 16, 17 have been amended.
Claims 1-17 are currently pending and have been examined.

Allowable Subject Matter

Claims 1-17 are allowed.  














Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 12/14/2018.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  Specifically, targeted online advertising.  Any rejections under 35 USC § 101 are hereby withdrawn.
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 01/22/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  










Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

GOOGLE AD SCRIPTS.  Ad Customizer.  (October 28, 2014).  Retrieved online 03/08/2021.
https://developers.google.com/google-ads/scripts/docs/solutions/customizer
“Displaying up-to-date and dynamic values in ad text can be very compelling for viewers. An advertiser who wants to advertise their prices benefits by keeping their ad text current. Deleting and re-adding an ad loses any historical information and introduces a delay for policy checks. Using Google Ads scripts with ad customizers makes it possible to fetch live data and update an ad to reflect current prices, inventory levels, or anything else that may change over time.”

McKinsey and Company. Marketing & Sales. Big Data, Analytics, and the Future of Marketing & Sales. (March 15, 2015). Retrieved online 03/08/2021.
https://www.mckinsey.com/~/media/McKinsey/Business%20Functions/Marketing%20and%20Sales/Our%20Insights/EBook%20Big%20data%20analytics%20and%20the%20future%20of%20marketing%20sales/Big-Data-eBook.ashx
“Big Data is the biggest game-changing opportunity for marketing and sales since the Internet went mainstream almost 20 years ago. The data big bang has unleashed torrents of terabytes about everything from customer behaviors to weather patterns to demographic consumer shifts in emerging markets.”

Unknown. (KR 101161084 B1). “An end-to-end mobile advertising system characterizes user behavior (e.g., location, interaction with advertisements on a mobile communication device, etc.) in order to select micro-targeted advertisements.  A marketplace platform handles the formatting required for presentation suitable for mobile communication devices in accordance with negotiated tags for a desired audience ("reach"), for a suitable number of presentations ("frequency") and for an effective duration ("time") within a particular scheduled window.  A condition of schedule for a timed coupon advertisement campaign is supported.  Effectiveness is gauged even in the instance of impression advertisements by monitoring user location and/or interaction with the communication device to see a change in behavior (e.g., does not go to a competitor as forecasted, does go to a location of the advertiser, calls the advertiser, clips the advertisement for future reference, etc.).  The marketplace platform secures user identification for privacy reasons from advertising entities that provide the advertisements.”

SHEEHAN ANTHONY M et al. (WO 2009/099880 A3). “An end-to-end mobile advertising system characterizes user behavior (e.g., location, interaction with advertisements on a mobile communication device, etc.) in order to select micro-targeted advertisements.  A marketplace platform handles the formatting required for presentation suitable for mobile communication devices in accordance with negotiated tags for a desired audience (reach), for a suitable number of presentations (frequency) and for an effective duration (time) within a particular scheduled window.  A condition of schedule for a timed coupon advertisement campaign is supported.  Effectiveness is gauged even in the instance of impression advertisements by monitoring user location and/or interaction with the communication device to see a change in behavior (e.g., does not go to a competitor as forecasted, does go to a location of the advertiser, calls the advertiser, clips the advertisement for future reference, etc.).  The marketplace platform secures user identification for privacy reasons from advertising entities that provide the advertisements.”

 JUAN JUN-FANG et al. (WO 2010/138512 A1). “Methods and systems allow measurement of effectiveness of advertising campaigns based on online advertisements targeted towards specific sets of members.  A set of members is allowed to see an advertisement whereas another set of members is withheld from seeing the advertisement under conditions similar to the first set.  Test sets obtained from the two sets of members are polled with questions evaluating effectiveness of advertisement.  The poll questions evaluate effectiveness based on factors including brand awareness, purchase intent, or brand favorability.  Statistical analysis is performed to quantitatively measure the effectiveness of the advertisement by measuring the improvement in above factors as a result of showing the advertisement.”



















James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)